Citation Nr: 0814077	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  07-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial compensable evaluation for 
scarring of the forehead.   

3.  Entitlement to an initial evaluation in excess of 30 
percent for headaches.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   


INTRODUCTION

The veteran had active military service from June 1988 to 
April 1994.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in No. Little Rock, Arkansas.                  

In February 2008, the veteran testified at a Travel Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims file.   

In April 2008, the veteran's motion to advance his case on 
the Board's docket was granted pursuant to 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900 (c). 

The issues of entitlement to an initial compensable 
evaluation for scarring of the forehead, and entitlement to 
an initial evaluation in excess of 30 percent for headaches, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Any current tinnitus is not shown to be related to the 
veteran's active service.




CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides, among other things, notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This last 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with a claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating what is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, the notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has essentially complied with these 
duties with regard to the claim adjudicated on the merits in 
this decision.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  In this case, VA complied with the requirement 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision in a 
claim for VA benefits.  The veteran was provided with such 
communication by VA in July 2005, a time several months 
before the rating decision in March 2006.  

The veteran has been afforded ample opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  With respect to 
the Dingess requirements, as the preponderance of the 
evidence is against the claim for service connection for 
tinnitus, any question as to the appropriate disability 
rating or effective date to be assigned is moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (a) 
("the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the...claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (setting forth 
the Secretary's various duties to claimant).

The veteran was accorded a VA audiological examination in 
March 2006.  The report of the examination was thorough in 
nature and adequate for the purposes of deciding the claim.  
The Board further finds that the medical evidence of record 
is sufficient to resolve the appeal, and VA has no further 
duty to provide an examination or opinion. 3 8 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran also had the opportunity to 
provide testimony on his own behalf at a hearing before the 
undersigned in Little Rock in February 2008.  A transcript of 
the hearing proceedings is of record and has been reviewed.  
The record was left open for 30 days following the hearing 
for the veteran to submit additional evidence; none was 
received.  

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and assist the veteran, and, thus, no 
additional assistance or notification is required. The 
veteran has sustained no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 392 (1993).  The Board will 
proceed with appellate review.


II.  Pertinent Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or injury 
incurred in the line of duty or for aggravation of a 
preexisting injury sustained in the active military, naval, 
or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
the current condition to that symptomatology.  Id.  

In order for service connection to be granted, there must be 
competent evidence showing: (1) The existence of a current 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006); Disabled American Veterans v. Secretary 
of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); 
Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  
If the veteran fails to demonstrate any one element, denial 
of service connection will result.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and any current 
disability may be shown by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the current disability and the veteran's service.  
See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App.480, 495 (1997).


III.  Factual Background

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, shows that he served in the 
United States Navy from June 1988 to April 1994.  His 
Military Occupational Specialty (MOS) was as an engineman, 
and he received the National Defense Service Medal.  

The veteran's service medical records are without reference 
to complaints or findings indicative of the presence of 
tinnitus.  In April 1992, the veteran underwent an overseas 
screening examination.  At that time, in response to the 
question as to whether the veteran had ever had or if he 
currently had any ear, nose, or throat trouble, the veteran 
responded "no."  

In March 2006, the veteran underwent a VA audiological 
evaluation.  In the examination report, the examiner stated 
that she had reviewed the veteran's claims file and that 
there was no complaint of tinnitus found in the service 
medical records.  In regard to medical history, the veteran 
denied exposure to loud noise prior to service.  He reported 
that he was exposed to loud noise during service from 
machinery aboard ship with hearing protection.  According to 
the veteran, he had post-service occupational noise exposure 
from factory work with hearing protection.  He denied 
recreational exposure to loud noise since service.  The 
veteran indicated that he had constant, bilateral buzzing 
tinnitus and that he first noticed it in 1991 after being 
around loud machinery while aboard ship.  According to the 
veteran, he had ear pain that he felt two times per week for 
approximately two hours.  He stated that it began four to 
five years ago.  Etiology was unknown.  Upon diagnostic and 
clinical testing, acoustic immittance yielded Type A 
tympanograms and present ipsilateral acoustic reflexes for 
both ears indicating normal middle ear function.  Otoacoustic 
emissions were present at levels within normal limits for all 
frequencies evaluated (750 to 4500 Hertz) which was 
indicative of normal outer hair cell function of the cochlea 
and was consistent with the pure tone thresholds.  Following 
audiological evaluation, the examiner reported that the 
veteran's hearing was within normal limits.  The examiner 
also noted that based upon the results of the subjective and 
objective test results, it was her opinion that it was not 
likely that the veteran's tinnitus was due to military noise 
exposure.  

In February 2008, the veteran testified at a Travel Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  At that time, he stated that during service, he 
developed ringing in his ears while aboard ship.  He 
indicated that there were times when he was exposed to loud 
noise because he had to run to a "battle station" and was 
not wearing hearing protection.  According to the veteran, 
after approximately one year of such noise exposure, he was 
told to wear earplugs plus muffs when reporting to a battle 
station.  The veteran revealed that following his separation 
from the military, he continued to experience tinnitus.   




IV.  Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus.  In this regard, the Board notes that the veteran's 
service medical records are negative for any complaints or 
findings of tinnitus.  The earliest evaluation or treatment 
for tinnitus occurred in March 2006, approximately 12 years 
after service separation in April 1994.  With respect to 
negative evidence, the Court held that the fact that there 
was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).    

In this case, the Board finds that any current tinnitus is 
not related to the veteran's active service.  Although the 
veteran is competent to report that he experienced tinnitus 
during service and since that time, his opinion as to the 
etiology of his currently diagnosed tinnitus cannot be 
accepted as competent medical evidence as he has not been 
shown to have any medical training.  See Locklear v. 
Nicholson, 29 Vet. App 410 (2006) (veteran is competent to 
testify as to the presence of pain); see also Espiritu, 2 
Vet. App. at 492, 495 (lay persons are not competent to offer 
medical opinions).  The veteran has not provided any medical 
opinion in support of his claim.  The only medical opinion of 
record is against the claim.  The Board notes that the record 
does not support the veteran's claim as there is no evidence 
of continuity of symptomatology outside of his own current 
assertions and there is simply no medical evidence to make a 
causal connection between any current tinnitus and the 
veteran's active service.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for tinnitus.  Accordingly, 
service connection for this disability must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for tinnitus is denied.   


REMAND

In the veteran's February 2008 Travel Board hearing, the 
veteran testified that since his last VA examination for his 
service-connected scarring of the forehead, his scars had 
gotten worse and had become more tender.  The veteran 
indicated that his scars were painful and itched.  Therefore, 
in light of the veteran's contention that his forehead 
scarring has worsened, the RO must afford the veteran a new 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one).

In regard to the veteran's service-connected headaches, in 
the February 2008 Travel Board hearing, the veteran testified 
that he had headaches daily.  He stated that the pain level 
of the headaches varied each day, but that at least two to 
three times a week, he had totally prostrating headaches.  
According to the veteran, when his headache pain increased, 
he was incapacitated and could not function.  The veteran 
reported that in order to experience relief from the 
headaches, he would have to sit down in a room with no lights 
because the lights bothered him.  The veteran indicated that 
because he could not be around light and had to sit at home 
in the dark, he was unable to maintain employment.  He noted 
that he had been hospitalized because of his headaches.  

In light of the above, because the veteran's last VA 
examination to evaluate the severity of his headaches was 
performed in November 2006, and given the veteran's recent 
contention that his headaches have prevented him from 
maintaining employment, a new VA examination is warranted.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2007); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Green, 1 Vet. App. 
at 121.    

In addition, in the veteran's February 2008 Travel Board 
hearing, he noted that after the hearing, he was seeing his 
neurologist at the VA Medical Center (VAMC) in Little Rock, 
Arkansas, for a follow-up evaluation.  In this regard, while 
the evidence of record includes Little Rock VAMC outpatient 
treatment records from May 2005 to October 2007, there are no 
additional records from the Little Rock VAMC.  Inasmuch as 
the VA is on notice of the existence of additional records, 
these record should be obtained prior to any further 
appellate review of this case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the outpatient 
treatment records from the Little Rock 
VAMC from October 2007 to the present.  
All records received should be associated 
with the claims file.

2.  After any additional evidence has been 
obtained and added to the record, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations:  

(A)  A dermatological examination to 
determine the current severity of the 
veteran's service-connected scarring of 
the forehead.  The claims file and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
veteran's previous VA examination reports, 
dated in February 2006 and October 2006.  
All necessary special studies or tests are 
to be accomplished.   

With respect to the service-connected 
scars of the forehead, the examiner 
should, if possible, provide a measurement 
of the length and width of the scars as 
well as the areas of the scars in terms of 
square inches.  The examiner should also 
indicate whether such scars are 
superficial, unstable, painful on 
objective demonstration, and/or cause 
limitation of motion.  (A superficial scar 
is one not associated with underlying soft 
tissue damage, and an unstable scar is one 
where, for any reason, there is frequent 
loss of covering of skin over the scar.)  
If any scars of the forehead are 
considered disfiguring, the examiner 
should also address the number of 
characteristics of disfigurement the scars 
have; whether such scars involve visible 
or palpable tissue loss; and/or whether 
such scars involves a gross distortion or 
asymmetry of one, two, or three or more 
feature(s) or paired features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, or lips).  The 
examiner should also indicate which, if 
any, of the following 8 characteristics of 
disfigurement are present: Scar 5 or more 
inches (13 or more centimeters (cm.)) in 
length.  Scar at least one- quarter inch 
(0.6 cm.) wide at widest part.  Surface 
contour of scar elevated or depressed on 
palpation.  Scar adherent to underlying 
tissue.  Skin hypo-or hyper-pigmented in 
an area exceeding six square inches (39 
sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 
sq. cm.).  Underlying soft tissue missing 
in an area exceeding six square inches (39 
sq. cm.).  Skin indurated and inflexible 
in an area exceeding six square inches (39 
sq. cm.).

A complete rationale for all opinions 
should be provided. Any report prepared 
should be typed.

B.  A neurological examination to 
determine the current severity of the 
veteran's service-connected headaches.  
The claims file and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  The examiner is specifically 
requested to review the veteran's previous 
VA examination reports, dated in March 
2006 and November 2006.  All necessary 
special studies or tests are to be 
accomplished.  

Following a clinical evaluation, the 
examiner must discuss whether the 
veteran's headaches result in any 
characteristic prostrating attacks with an 
estimation as to the average number of any 
such attacks over the past several months, 
or whether the headaches have resulted in 
very frequent completely prostrating and 
prolonged attacks producing severe 
economic inadaptability.  If the examiner 
is unable to provide any of the requested 
information with any degree of medical 
certainty, the examiner must clearly so 
state, and explain why.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  The RO must then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim to 
the veteran's satisfaction, the RO must 
provide the veteran and his representative 
a supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.   



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


